                Case 3:18-cv-01587-JD Document 89 Filed 05/28/19 Page 1 of 5



   JOSEPH H. HUNT
 1 Assistant Attorney General
   Civil Division
 2 AUGUST E. FLENTJE
   Special Counsel
 3 WILLIAM C. PEACHEY
   Director, Office of Immigration Litigation
 4 District Court Section
   GISELA A. WESTWATER
 5 Assistant Director, Office of Immigration Litigation
   District Court Section
 6 NICOLE GRANT
   P. ANGEL MARTINEZ
 7 DAVID KIM
   Trial Attorneys, Office of Immigration Litigation
 8 STACEY I. YOUNG
   Senior Litigation Counsel, Office of Immigration Litigation
 9 District Court Section

10           Ben Franklin Station, P.O. Box 878
             Washington, D.C. 20044
11           Telephone: (202) 305-7171
             Email: stacey.young@usdoj.gov
12
     Attorneys for Federal Defendants
13
                                   UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
15

16   PARS EQUALITY CENTER, et al.,                 )
                                                   )   CASE Nos. 18-cv-7818-JD
17           Plaintiffs,                           )              18-cv-1587-JD
                                                   )
18      v.                                         )
                                                   )   OPPOSED MOTION TO EXTEND TIME TO
19   MIKE POMPEO, et al.,                          )   RESPOND TO THE COMPLAINT AND
                                                   )   [PROPOSED] ORDER
20           Defendants.                           )
                                                   )
21           and
22   FARANGIS EMAMI, et al.,
23           Plaintiffs,
24      v.
25   KIRSTJEN NIELSEN, et al.,
26           Defendants.
27

28 OPPOSED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER - 1
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD


30
                 Case 3:18-cv-01587-JD Document 89 Filed 05/28/19 Page 2 of 5




 1          Pursuant to Civil L.R. 6-3, Defendants respectfully request that the Court extend the date by which

 2 Defendants must file a response to the operative complaints in these cases by 21 days, or until Tuesday,

 3 June 18, 2019. This motion is made in good faith and not for the purpose of delay. Plaintiffs have advised

 4 that they oppose this motion.

 5          1.      On May 7, 2019, Defendants filed an unopposed motion to extend the time by which they

 6 must respond to the complaints by two weeks until May 28, 2019. See Emami v. Nielsen, No. 18-cv-1587-

 7 JD, Dkt. No. 85; Pars Equality Center v. Pompeo, No. 18-cv-7818-JD, Dkt. No 104. This extension was

 8 requested to allow Defendants and the agency time to create a full and complete Administrative Record

 9 and provide counsel additional time to thoroughly review the Administrative Record internally and to

10 determine the most sound arguments to make in Defendants’ response to the complaints. The Court

11 granted this unopposed motion on May 9, 2019.

12          2.      Since the production of the Administrative Record, Counsel for Defendants have been in

13 close consultation with the client agency to craft a fulsome response to the complaints in these cases. The

14 State Department has been working diligently to issue a report to Congress that will include information

15 that is highly relevant to this ongoing litigation, including a detailed statistical presentation of the number

16 of waiver applications that have been considered under the Proclamation, the number of applications that

17 have been cleared, and the number of applications that are currently in progress. This report is set to be

18 issued pursuant to the Consolidated Appropriations Act, 2019 (Pub. L. 116-6). Defendants believe that

19 the information in this report is critical to addressing the central issues in Plaintiffs’ complaints, and as

20 such will be of exceeding interest to this Court. See Emami, Dkt. No. 74, at 12:6-13 (“The gravamen of

21 the complaint is that the government has flouted its own guidelines and statements about case-by-case

22 determinations of waiver applications in favor of a policy of blanket denials.”).

23          3.      Despite the State Department’s best efforts to issue the report before the May 28, 2019,

24 filing deadline, Department officials have noted that they require additional time to confirm the statistics

25 largely comprising the report. Because these officials are making every effort possible to complete the

26 internal process for the report’s forthcoming public release, Defendants’ counsel find that a short extension
27 is necessary to allow the State Department to complete the internal process required for the report’s

28 OPPOSED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER - 2
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD


30
                 Case 3:18-cv-01587-JD Document 89 Filed 05/28/19 Page 3 of 5




 1 release, and to allow the government sufficient time to incorporate that relevant information in its

 2 responsive filing to the Court.

 3          4.       Should the court not grant this motion, substantial harm will occur as the Court will not

 4 have before it the most recent relevant statistics and information regarding waiver adjudications. Further,

 5 Defendants will be prejudiced because they will be unable to include all relevant information in their

 6 responsive pleading.

 7          5.       This opposed motion, which is in the interest of justice and will not legally prejudice

 8 Plaintiffs, is made in good faith and not for the purpose of delay.

 9          6.       Defendants’ counsel have conferred with Esther Sung and Sirine Shebaya, respective

10 counsel for Plaintiffs in Pars and Emami, who represented that Plaintiffs in both cases oppose the instant

11 motion.

12          7.       This requested time modification should have little, if any, negative effect on the schedules

13 of these cases.

14          Defendants therefore request that this Court extend the date by which Defendants must file a

15 response to the complaints by 21 days, or until Tuesday, June 18, 2019.

16    DATED: May 28, 2019                                  Respectfully submitted,
17                                                         JOSEPH H. HUNT
                                                           Assistant Attorney General
18                                                         Civil Division
19                                                         AUGUST F. FLENTJE
                                                           Special Counsel
20
                                                           WILLIAM C. PEACHEY
21                                                         Director
                                                           Office of Immigration Litigation
22                                                         District Court Section
23                                                         GISELA A. WESTWATER
                                                           Assistant Director
24                                                         Office of Immigration Litigation
                                                           District Court Section
25
                                                           DAVID KIM
26                                                         P. ANGEL MARTINEZ
                                                           NICOLE GRANT
27                                                         Trial Attorneys
                                                           Office of Immigration Litigation
28 OPPOSED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER - 3
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD


30
               Case 3:18-cv-01587-JD Document 89 Filed 05/28/19 Page 4 of 5




 1
                                               /s/ Stacey I. Young
 2                                             STACEY I. YOUNG
                                               Senior Litigation Counsel
 3                                             Office of Immigration Litigation
                                               District Court Section
 4
                                               Attorneys for Federal Defendants
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28 OPPOSED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER - 4
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD


30
               Case 3:18-cv-01587-JD Document 89 Filed 05/28/19 Page 5 of 5




 1                                         [PROPOSED] ORDER
 2          It is hereby ORDERED that the date by which Defendants must file a response to the complaints
 3 in these cases be extended by 21 days, or until Tuesday, June 18, 2019.

 4 DATED:

 5

 6                                                     The Honorable James Donato
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28 OPPOSED MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER - 5
     CASE NOS. 18-CV-7818 JD & 18-CV-1587-JD


30
